UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7247



JEROME E. CASSELL,

                                            Plaintiff - Appellant,

          and

STUART A. SHELTON, RAYMOND DAVIS, KERRY SMITH,
GEORGE T. BAKER, CHARLES G. SNIPES, DOUGLAS H.
PERKINS, HUGH T. NORTON, MARK A. DUESBERRY,
MICHAEL L. CATLIN, ZEBEDEE TUCK, WALTER EUGENE
ALEXANDER, MICHAEL R. RUNYON, JOE ROSCOE, JOHN
D. PEAK, JR., ERIC G. WITCHER, KELVIN L.
FULLER, DWIGHT A. JENKINS, OLANDER D. JACKSON,
JR., PAUL E. PERRY, FRANK R. WEST, JOSE
GARRISO, ALVIN REVIN, EDWARD ARNOLD, DANNY
MITCHELL, ALVIN JONES, DANIEL ROSS, BRIAN
GRAY, LAWRENCE A. HARRIS, JEFFREY CARNES,
KEVIN ROSS, DONNIE HOPKINS, GILLIAM JETER,
AALI SALAAM LUQMANTALLEY,

                                                       Plaintiffs,

          versus


COMMONWEALTH OF VIRGINIA; GEORGE ALLEN, Gov-
ernor; RONALD W. ANGELONE, Director; VIRGINIA
DEPARTMENT OF CORRECTIONS; FRED W. GREENE,
Warden; SAMUEL L. BATTS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-95-993-AM)
Submitted:   February 7, 1996          Decided:   February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.

Jerome E. Cassell, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals from the district court's order declining to

certify this 42 U.S.C. § 1983 (1988) complaint as a class action

and dismissing the case without prejudice. Because Appellant may

amend his complaint to cure the defects in his case, this order is

not appealable. See Domino Sugar Corp. v. Sugar Workers Local Union
392, 10 F.3d 1064 (4th Cir. 1993). Further, the district court's

refusal to certify this case as a class action is not appealable.

See Coopers & Lybrand v. Livesay, 437 U.S. 463 (1978). Accordingly,

this court does not have jurisdiction over this appeal and it must

be dismissed.

     We deny Appellant's motion for a temporary restraining order
and a preliminary injunction. We also deny Appellant's motion to

introduce evidence and dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-
rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3